Citation Nr: 9924783	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-37 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a post-operative, right inguinal hernia, to 
include right genitofemoral neuropathy.

2.  Entitlement to extraschedular consideration for residuals 
of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  By way of 
history, the veteran disagreed with the RO's August 1993 
denial of an increased rating for residuals of a right 
inguinal hernia repair.  The veteran and his representative 
included argument pertinent to the propriety of 
extraschedular evaluation; such was included as a separate 
issue in Board remands dated in June 1996 and January 1998.  
In October 1998, the RO granted an increased 20 percent 
evaluation, effective back to the veteran's April 8, 1993, 
date of claim for an increase.  Although such increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the appeal continues.

As all requested remand development has been completed, to 
the extent possible, the Board may proceed to adjudicate the 
issues shown on the first page of this decision.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Residuals of a recurrent, post-operative, right inguinal 
hernia consist of well-healed surgical scarring and 
complaints of pain and sensory impairment, the latter 
attributed by competent evidence to right genitofemoral 
sensory nerve impairment.  

3.  The competent and probative evidence of record indicates 
the absence of right inguinal hernia recurrence and the 
absence of nerve paralysis, motor involvement, atrophy or 
loss of reflexes due to nerve damage or additional functional 
impairment.

4.  Residuals of a right inguinal hernia, post-operative, do 
not, or have not in the past, cause(d) marked interference 
with employment or require(d) frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards so as to warrant extraschedular 
consideration.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a post-operative, right inguinal 
hernia, to include right genitofemoral neuropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.114, 4.124a, Diagnostic Codes 7338, 8526, 8626, 
8726 (1998).

2.  Extraschedular consideration for residuals of a right 
inguinal hernia, post-operative is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1984, the RO established service connection for a 
right inguinal hernia, post-operative, and assigned a 30 
percent disability evaluation effective January 24, 1984 to 
March 8, 1984, with a zero percent evaluation effective 
thereafter.  Such rating was based on consideration of the 
veteran's service medical records and post-service VA 
hospitalization reports.  In May 1984, the RO amended the 
award to reflect assignment of a 100 percent evaluation for 
the period February 27, 1984 to April 30, 1984 under 
38 C.F.R. § 4.30 (1983), with a zero percent evaluation 
resuming thereafter.  The veteran was assigned a second 
100 percent evaluation for a convalescence period from 
September 17, 1990 to December 31, 1990.  See 38 C.F.R. 
§ 4.30 (1990), with a 10 percent evaluation assigned 
thereafter based on evidence of nerve impairment.  During the 
course of this appeal, the 10 percent evaluation was 
increased to 20 percent, effective April 8, 1993.

The record contains VA treatment records to include those 
dated from April 1990 to July 1998.  A consultation report 
dated in April 1990 notes the veteran's complaint that 
bending made his groin pain worse.  No hernia was felt upon 
examination.  The examiner noted that the veteran was 
moderately sensitive to touch along the right inguinal canal 
down to his testicle.  Upon secondary examination a possible 
right hernia was noted.  In September 1990, the veteran 
underwent right inguinal herniorrhaphy.  The operative report 
contains note that the hernia was recurrent times three.  An 
entry dated in May 1991 notes the veteran's complaints of 
right leg pain; the assessment was neuralgia, with possible 
nerve entrapment.  Clinical evaluation in October 1991 
revealed two well-healed scars in the right lower quadrant, 
without palpable defect, warmth, induration, edema or 
draining.  The impression was chronic right groin pain 
secondary to recurrent explorations of the right inguinal 
hernia.  In March 1992, the veteran complained of right groin 
pain, especially if he overworked.  A record dated in 
September 1993 also notes complaints of right inguinal pain.  

Nellis Craig Medical Center records dated in September 1991 
note that the veteran had recurrent right inguinal hernia 
with multiple repairs and possible entrapment neuropathy in 
the right groin.  The physician specified sensory impairment 
in the iliohypogastric, ilio-inguinal, genitofemoral nerves, 
and motor impairment of the genitofemoral nerve to the 
cremasteric.  The physician noted that such injuries could be 
self-limiting and may disappear within a period of time.  
Evaluation was accomplished for compensation and pension 
purposes.

In July 1993, M.H., M.D., evaluated the veteran, noting a 
long history of right groin problems.  The veteran complained 
of continuous right groin pain that radiated into the 
testicle and leg, which was worse with heavy lifting, 
straining or standing for long periods of time.  Dr. M.H. 
noted well-healed scars on the right groin and abdomen.  
Groin examination revealed a small-to-moderate, probably 
direct hernia in the left groin, asymptomatic at that time.  
The veteran was in "exquisite pain and discomfort" in the 
right groin.  There was no evidence of right inguinal hernia 
recurrence.  Dr. M.H. indicated that the veteran's symptoms 
were most consistent with ilioinguinal nerve entrapment 
and/or injury.  There was good motor muscle strength in the 
veteran's legs.

Also in July 1993, B.K., M.D., of the Spanish Oaks Medical 
Center, examined the veteran.  Dr. B.K. noted that the 
veteran was felt to have an entrapment neuropathy in the 
right groin region and that there was no absolute solution.  
Dr. B.K. noted that the veteran was unable to lift anything 
and could not walk without pain.  Dr. B.K. stated that the 
veteran would be unable to continue working in his present 
occupation due to continued pain and should be retrained for 
work that required no long-term standing or lifting.  

In December 1993, the veteran testified at a personal 
hearing.  His representative argued that 38 C.F.R. § 3.321 
was for application to his case.  The veteran testified that 
after service he worked in the automobile industry waxing and 
retailing cars and remained in that employment until 1988.  
Thereafter he worked as an airport skycap, handling luggage.  
He reported that his condition worsened with such activity 
and that he sometimes missed work or left early due to his 
symptoms.  He stated that his coworkers often helped him lift 
heavy items.  He reported having to leave early five to six 
times per month, sometimes due to his groin pain.

The claims file contains a letter dated in January 1997, from 
A.M., M.D.  Dr. A.M. noted that the veteran worked as a 
skycap at the airport, lifting heavy bags and that such 
tended to exacerbate his right groin pain.  The veteran 
complained about constant right-sided right scrotum pain, 
increased with vigorous activity.  Dr. A.M. noted that the 
veteran had worked full-time as a skycap since 1989.  
Examination revealed a decreased pinprick sensation in the 
right scrotal region.  Dr. A.M. noted that the veteran's 
genitofemoral nerve was affected.

Medical evaluation in March 1997 revealed a soft surgical 
scar in the inguinal area.

In a statement received in April 1998, the veteran reported 
that he was unable to work for four months after his 
September 1990 hernia operation.  He stated that after that 
he lost two to four days per month due to soreness and pain 
in the right leg and scrotum.  The veteran attached duplicate 
medical statements including from M.H., M.D., the Spanish 
Oaks Medical Office and the Nellis Craig Medical Center.

In July 1998, the veteran was evaluated by S.P., M.D.  He 
complained of right inguinal pain radiating to his right 
thigh and occasionally to the right side of his scrotum.  Dr. 
S.P. had access to and reviewed the veteran's claims file.  
Dr. S.P. also noted the veteran's history as significant for 
three right inguinal hernia repairs in the past.  A review of 
systems noted significant right inguinal pain, radiating to 
the right side, with numbness.  The pertinent assessment was 
right inguinal pain with possible entrapment syndrome, but 
without recurrent inguinal hernia.

A fee-basis VA examination was accomplished in August 1998.  
The examiner reviewed the claims file.  The veteran reported 
tenderness in the area of the right testicle and pain in the 
right thigh.  He reported that severe pain could occur daily 
and also reported flare-ups with lifting, stooping and/or 
bending.  He stated that rapid running or walking would 
exacerbate the symptoms and that rest helped.  He indicated 
that Advil and aspirin gave him "very little" pain relief.  
He reported pain and functional loss but denied weakness and 
fatigue.  The examiner noted paresthesias and dysesthesia as 
well as decreased sensation in the area of the right 
genitofemoral nerve.  The examiner noted no other 
abnormalities of nerve function and indicated that the 
veteran was still able to work a full shift as a skycap.  
Examination revealed no evidence of either a reducible or 
nonreducible hernia.  Sensation was decreased in the right 
genitofemoral nerve distribution to pinprick. The examiner 
stated that there was no paralysis.  The veteran was noted to 
have neuralgia in the distribution of the right genitofemoral 
nerve, without involvement of motor function or fine motor 
control.  The examiner noted that there was no muscle wasting 
or atrophy.

Pertinent Criteria and Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Residuals of the veteran's recurrent right hernia are 
currently assigned a 20 percent evaluation under Diagnostic 
Code 7338-8626.  38 C.F.R. § 4.27 (1998) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

38 C.F.R. § 4.114, Diagnostic Code 7338 pertains to inguinal 
hernias and provides for a 60 percent evaluation when the 
hernia is large, postoperative, recurrent, not well supported 
under ordinary conditions, not readily reducible, and 
considered inoperable.  When the hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, a 30 percent 
evaluation is warranted.  A postoperative recurrent hernia 
that is readily reducible and well supported by a truss or 
belt warrants a 10 percent evaluation.  When the hernia is 
not operated, but remediable, or where the hernia is small, 
reducible or without true hernia protrusion, a compensable 
evaluation is not warranted.  A 10 percent evaluation may be 
added for bilateral, service-connected, involvement, provided 
the second hernia is compensable.  Id.  In this case the 
veteran is service-connected only for his right inguinal 
hernia and discussion is limited to that side.

38 C.F.R. § 4.124a, Diagnostic Code 8626 pertains to neuritis 
of the anterior crural (femoral) nerve.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (1998).  38 C.F.R. § 4.124a, Diagnostic Code 8526 
provides that complete paralysis of the anterior crural 
(femoral) nerve with paralysis of the quadriceps extensor 
muscles will be rated as 40 percent disabling.  Incomplete 
paralysis will be rated as 30 percent disabling where severe, 
20 percent disabling where moderate, and 10 percent disabling 
where mild.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8726.

In this case, the most probative evidence as to the veteran's 
disability status resulting from his right inguinal hernia 
residuals are the results of fee-basis examination conducted 
in August 1998.  Such is the most contemporary examination 
report and is based upon a review of the veteran's complete 
medical history.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The examining physician, a specialist, concluded 
that there was no nerve paralysis residual to the veteran's 
recurrent right inguinal hernia.  Rather, that examiner 
indicated that the veteran had neuralgia in the distribution 
of the right genitofemoral nerve, without involvement of any 
motor function.  Prior examination reports of record, with 
the exception on one notation dated in September 1991, only 
one year after the veteran's 1990 surgery, are consistent in 
noting no motor dysfunction or paralysis.  Notably, the 1991 
physician indicated that the veteran's nerve symptoms could 
improve and/or resolve and subsequent examinations reveal no 
motor impairment or paralysis.  The maximum evaluation to be 
assigned to neuralgia of the genitofemoral nerve is 20 
percent under Diagnostic Codes 8526, 8726.  The veteran is 
currently in receipt of such evaluation.  

The Board has considered whether assignment of a 30 or 40 
percent evaluation under Diagnostic Code 8526 or 8626 is 
appropriate.  In doing so, the Board again notes that the 
most recent examiner, consistent with the remaining evidence 
of record, noted the absence of any paralysis.  Thus, 
clearly, a 30 or 40 recent evaluation under Diagnostic Code 
8526 is not warranted as the requisite criterion for such 
ratings is nerve paralysis.  The Board next notes that the 
veteran's current 20 percent evaluation is assigned under a 
diagnostic code for neuritis, not neuralgia.  However, the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The August 
1998 examiner specifically characterized the veteran's 



neurologic impairment as neuralgia and not neuritis.  In any 
case, neuritis is defined as characterized by a loss of 
reflexes, muscle atrophy or sensory disturbances, in addition 
to constant pain.  The competent and probative medical 
evidence in this case shows no loss of reflexes, muscle 
atrophy or other organic changes attributable to nerve 
impairment, rather showing that nerve impairment residuals 
are restricted to complaints of pain and sensory changes.  
The Schedule states that the maximum rating which may be 
assigned for neuritis not characterized by organic changes, 
see 38 C.F.R. § 4.123, as in this case, will be that for 
moderate, incomplete paralysis.  Again, moderate, incomplete 
paralysis of the femoral nerve warrants assignment of no more 
than a 20 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8526, 8626.

The Board has also considered application of 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  However, in this case the 
veteran's right inguinal hernia residuals are currently shown 
as limited to pain, without objective evidence of any recent 
hernia recurrence.  Examinations in March 1997, July 1998 and 
August 1998 all failed to reveal current evidence of a hernia 
to warrant assignment of a compensable evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7338.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The competent and probative evidence of record shows 
that there is no objective evidence of symptomatic scarring 
from the veteran's hernia surgeries.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  See also 38 
C.F.R. § 4.14 (1998); Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Nor does a review of the claims file reveal 
competent evidence of other functional impairment to form a 
basis for the assignment of a higher and/or separate 
disability evaluation.  





Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's recurrent inguinal 
hernia, in and of itself, now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The Board 
acknowledges that the veteran has undergone recurrent hernia 
repairs, and that subsequent to each operation he required 
recovery time and had to take leave from work.  The Board 
also acknowledges that the veteran reports sometimes having 
to leave work early due to hernia pain.  Despite such 
complaints, he has been able to maintain his employment as a 
skycap, a position requiring frequent and prolonged heavy 
lifting, for many years.  The competent medical evidence of 
record does not indicate recent hospitalization for a right 
inguinal hernia, and does not demonstrate recurrence or the 
need for additional hospitalization or other procedures.  

Here the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  That provision speaks 
directly to the facts of this case.  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in 
assigned 20 percent schedular evaluation.  Moreover, the 
Schedule provides for schedular evaluations in excess of 20 
percent for hernial residuals.  What the veteran has not 
shown in this case is that his hernia, in and of itself, 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.




ORDER

An evaluation in excess of 20 percent for residuals of a 
recurrent right inguinal hernia, post-operative, to include 
right genitofemoral neuropathy, is denied.

Extraschedular consideration for residuals of a right 
inguinal hernia, post-operative, is not warranted.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

